Name: 2005/673/EC: Council Decision of 20 September 2005 amending Annex II of Directive 2000/53/EC of the European Parliament and of the Council on end-of-life vehicles (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  environmental policy;  deterioration of the environment
 Date Published: 2005-09-30; 2006-06-21

 30.9.2005 EN Official Journal of the European Union L 254/69 COUNCIL DECISION of 20 September 2005 amending Annex II of Directive 2000/53/EC of the European Parliament and of the Council on end-of-life vehicles (Text with EEA relevance) (2005/673/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Directive 2000/53/EC of the European Parliament and of the Council of 18 September 2000 on end-of-life vehicles (1), and in particular Article 4(2)(b) thereof, Whereas: (1) Under Directive 2000/53/EC the Commission is required to evaluate the use of lead, mercury, cadmium or hexavalent chromium which are prohibited by Article 4(2)(a) of that Directive. (2) Having carried out the requisite technical and scientific assessments the Commission has reached a number of conclusions. (3) Certain exemptions from the prohibition should not be prolonged because the use of lead, mercury, cadmium or hexavalent chromium in those applications has become avoidable. (4) Certain materials and components containing lead, mercury, cadmium or hexavalent chromium should be exempt or continue to be exempt from the prohibition of Article 4(2)(a), since the use of these substances in those specific materials and components is still unavoidable. In some cases it is appropriate to review the expiry date of these exemptions in order to assess whether the use of the prohibited substances is still unavoidable in the future. (5) In the case of aluminium for machining purposes with a lead content up to 1,5 % by weight, described in point (2)(a) of the Annex, the Commission will assess, by 1 July 2007, whether the expiry date of that exemption has to be reviewed in relation to the availability of substitutes of lead. (6) In the case of lead-bearing shell and bushes, described in point (4) of the Annex, the Commission will assess, by 1 July 2007, whether the expiry date of that exemption has to be reviewed in order to ensure that lead-free technology can be applied in all engines and transmissions without harming their proper functioning. (7) In the case of the use of hexavalent chromium in corrosion preventive coatings related to bolt and nut assemblies for chassis applications, described in point (13)(b) of the Annex, the Commission will assess, by 1 July 2007, whether the expiry date of that exemption has to be reviewed in order to ensure that no accidental disconnection of essential mechanical parts can occur in the lifetime of the vehicle. (8) In the case of the use of cadmium in batteries for electrical vehicles, described in point 17 of the Annex, the Commission will assess, by the end of 2007, whether the expiry date of that exemption has to be reviewed in order to ensure the availability of alternative battery technologies and electrical vehicles. (9) Directive 2000/53/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Commission Decision 2005/438/EC (2), Annex II to Directive 2000/53/EC shall be replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall apply from 1 July 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 September 2005. For the Council The President M. BECKETT (1) OJ L 269, 21.10.2000, p. 34. Directive as last amended by Commission Decision 2005/438/EC (OJ L 152, 15.6.2005, p. 19). (2) OJ L 152, 15.6.2005, p. 19. ANNEX ANNEX II Materials and components exempt from Article 4(2)(a) Materials and components Scope and expiry date of the exemption To be labelled or made identifiable in accordance with Article 4(2)(b)(iv) Lead as an alloying element 1. Steel for machining purposes and galvanised steel containing up to 0,35 % lead by weight 2(a). Aluminium for machining purposes with a lead content up to 1,5 % by weight 1 July 2008 2(b). Aluminium for machining purposes with a lead content up to 0,4 % by weight 3. Copper alloy containing up to 4 % lead by weight 4. Bearing shells and bushes 1 July 2008 Lead and lead compounds in components 5. Batteries X 6. Vibration dampers X 7(a). Vulcanising agents and stabilisers for elastomers in fluid handling and powertrain applications containing up to 0,5 % lead by weight 1 July 2006 7(b). Bonding agents for elastomers in powertrain applications containing up to 0,5 % lead by weight 8. Solder in electronic circuit boards and other electric applications X (1) 9. Copper in friction materials of brake linings containing more than 0,4 % lead by weight 1 July 2007 X 10. Valve seats Engine types developed before 1 July 2003: 1 July 2007 11. Electrical components which contain lead in a glass or ceramic matrix compound except glass in bulbs and glaze of spark plugs X (2) (for components other than piezo in engines) 12. Pyrotechnic initiators Vehicles type-approved before 1 July 2006 and replacement initiators for these vehicles Hexavalent chromium 13(a). Corrosion preventive coatings 1 July 2007 13(b). Corrosion preventive coatings related to bolt and nut assemblies for chassis applications 1 July 2008 14. Absorption refrigerators in motorcaravans X Mercury 15. Discharge lamps and instrument panel displays X Cadmium 16. Thick film pastes 1 July 2006 17. Batteries for electrical vehicles After 31 December 2008, the placing on the market of NiCd batteries shall only be allowed as replacement parts for vehicles put on the market before this date X 18. Optical components in glass matrixes used for Driver Assistance Systems 1 July 2007 X Notes:  A maximum concentration value up to 0,1 % by weight and per homogeneous material, for lead, hexavalent chromium and mercury and up to 0,01 % by weight per homogeneous material for cadmium shall be tolerated.  The re-use of parts of vehicles which were already on the market at the date of expiry of an exemption is allowed without limitation since it is not covered by Article 4(2)(a). (1) Dismantling if, in correlation with entry 11, an average threshold of 60 grams per vehicle is exceeded. For the application of this clause, electronic devices not installed by the manufacturer on the production line shall not be taken into account. (2) Dismantling if, in correlation with entry 8, an average threshold of 60 grams per vehicle is exceeded. For the application of this clause, electronic devices not installed by the manufacturer on the production line shall not be taken into account. Notes:  A maximum concentration value up to 0,1 % by weight and per homogeneous material, for lead, hexavalent chromium and mercury and up to 0,01 % by weight per homogeneous material for cadmium shall be tolerated.  The re-use of parts of vehicles which were already on the market at the date of expiry of an exemption is allowed without limitation since it is not covered by Article 4(2)(a).